Citation Nr: 0606788	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle strain, claimed as a right ankle fracture.

2.  Entitlement to service connection for left hand disorder, 
claimed as left hand severed nerve to little finger.

3.  Entitlement to service connection for residuals of an 
allergic reaction.

4.  Entitlement to service connection for diabetes mellitus 
Type II.

5.  Entitlement to service connection for peripheral 
neuropathy, right and left lower extremities, secondary to 
diabetes mellitus Type II.  




REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied benefits sought on appeal.  

In October 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issues of service connection for a left hand disorder, 
claimed as left hand severed nerve to little finger and 
service connection for residuals of an allergic reaction are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence shows that the veteran's currently 
diagnosed residuals of a right ankle injury are related to 
the right ankle injury sustained during his active military 
service.

3.  The medical evidence does not show that the veteran's 
currently diagnosed diabetes mellitus type 2 was identified 
during service or manifested to a compensable degree within 
the year following his discharge from service.  There is no 
medical evidence that otherwise links the veteran's diabetes 
mellitus to his service or to the year following discharge.  

4.  There is no medical evidence showing that the veteran's 
currently diagnosed peripheral neuropathy, right and left 
lower extremities, secondary to diabetes mellitus type II is 
otherwise related to his military service.  


CONCLUSIONS OF LAW

1.  Residuals of a right ankle strain, claimed as a right 
ankle fracture, were incurred by active military service.  
38 U.S.C.A. §§  1110, 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2005).   

2.  Diabetes mellitus type II was not incurred in or 
aggravated by active military service and is not presumed to 
have been incurred therein.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005).   

3.  Peripheral neuropathy, right and left lower extremities, 
secondary to diabetes mellitus Type II, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§  1110, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in June 2002 and February 2003, the RO 
apprised the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence that he was to provide, and which information and 
evidence that VA will attempt to obtain on his behalf.  
Quartuccio, 16 Vet. App. at 187.  The June 2002 and February 
2003 VCAA notices advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  In both notices, the RO requested 
that the veteran submit additional information to show that 
his claimed disorders have been treated since discharge from 
service.   In addition, the RO asked the veteran to send any 
information or evidence in his possession that he believed 
would support his claims in the March 2004 follow-up VCAA 
notice.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
May 2003 rating decision, and the November 2003 Statement of 
the Case (SOC), which included a discussion of the facts of 
the claims, notification of the bases of the decisions, and a 
summary of the evidence considered to reach the decisions.  
The November 2003 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA examination in February 2003 for his claimed 
right ankle injury.  The RO also obtained VA treatment 
records dated from April 2001 to September 2002.  
Correspondence from the veteran's private pain specialist, 
Dr. M.J., is also associated with the claims file.  While the 
record reflects that the RO did not request the veteran's 
private medical records from Kaiser or Washington Hospital 
for his treatment of diabetes, the Board notes that no 
findings of diabetes are shown in service.  In addition, the 
veteran indicated on the VA Form 21-4142 received by the 
Oakland RO in February 2003 that he was treated for diabetes 
in 1975, which is five years after discharge.  Furthermore, 
the July 2003 notice of disagreement (NOD) notes that the 
veteran did not have any additional treatment records to 
submit because the private physicians who treated him after 
discharge for his claimed disorders were no longer in 
business and did not have any records for him.  The Board 
notes that there was some doubt as to whether the veteran's 
separation examination report was contained in the claims 
file during the October 2005 Travel Board hearing; however, 
the veteran's separation examination report is of record.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and diabetes 
mellitus becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  Id.    

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 





Service Connection For Residuals Of A Right Ankle Strain

The veteran contends that he injured his right ankle during 
training maneuvers in service.  He further asserts that his 
currently diagnosed right ankle disorder is related to his 
in-service injury.    

The medical evidence shows a current right ankle disorder.  
Most recently, the February 2003 VA examination report 
reveals an impression of residuals of a right ankle injury.  
The examiner explained that functional impairments associated 
with the injury included interference with walking, running, 
and stair use.  He also noted that the veteran had limited 
ankle range of motion and weakness.

In addition, the medical evidence notes a right ankle injury 
in service.  The service medical records show that the 
veteran suffered a right ankle sprain in October 1966 and 
complained that his ankle was still troubling him in April 
1967.  

Lastly, there is a competent medical opinion of record to 
support a causal link between the veteran's current right 
ankle disorder and his in-service ankle injury.  The February 
2003 VA examiner noted that examination of the veteran's 
right ankle showed minimal irregularity in the medial 
malleolus, which may be seen in the setting of prior trauma.  
He also noted that there was minimal callus formation seen 
involving the distal fibula, which may reflect prior trauma.  
While the Board notes that the examiner's opinion expresses 
some ambiguity, his conclusion was based on his personal 
examination of the veteran's right ankle and apparent review 
of the claims file.  There are no opinions to the contrary of 
record.  Thus, the Board finds his opinion dispositive in 
establishing a nexus between the current disorder and 
service.  

As the medical evidence shows that the veteran has a 
currently diagnosed right ankle disorder that is related to 
his in-service right ankle injury, service connection is 
warranted.  38 C.F.R. § 3.303 (2005).       



Service Connection for Diabetes Mellitus and Peripheral 
Neuropathy

The veteran essentially contends that the food he consumed 
while in service caused his diabetes mellitus type II.  He 
also asserts that he was diagnosed with diabetes or related 
symptoms during service.    

The medical evidence of record shows that the veteran is 
currently diagnosed with diabetes mellitus.  The VA treatment 
records dated from April 2001 to September 2002 include 
diagnoses of diabetes mellitus type 2.  They also contain 
findings of peripheral neuropathy associated with the 
veteran's currently diagnosed diabetes.  In October 2003, Dr. 
M.J. noted that the veteran had neuropathy in both upper and 
lower extremities.         

Nonetheless, the medical evidence does not support the 
veteran's contention that his diabetes began in service.  
Although the veteran asserted that his diabetes was diagnosed 
during service at the October 2005 Travel Board hearing, the 
service medical records show no complaints, findings, or 
treatment of diabetes.  Indeed, the June 1970 separation 
examination report shows that the veteran's endocrine system 
was clinically evaluated as normal and contains no notations 
or references to diabetes or high blood sugar.  The September 
1970 statement of medical condition also reveals that the 
veteran indicated that there had been no change in his 
medical condition since the June 1970 separation examination.  
He did not report a diagnosis of diabetes or any symptoms 
thereof at that time.  

In his June 2002 statement, the veteran also wrote that he 
was put on separate rations during service due to problems 
found with his triglycerides from years of eating greasy 
foods in the mess hall.  An undated letter from D.K.W., 
master sergeant in charge of a mess hall, indicated that many 
soldiers were placed on separate rations after becoming ill 
in service.  In addition, he noticed a tremendous amount of 
fat calorie and sugar intake by the men and women who 
consumed meals at the mess hall.  He also explained that many 
were diagnosed with "high cholesterol, high blood pressure, 
and high amounts of floating fat in the blood stream" and 
that "most case studies show that these combined facts lead 
to diabetes and other physical health problems."  The Board 
notes, however, that D.K.W did not report that the veteran 
had to be placed on separate rations or that he was diagnosed 
with diabetes or showed any related symptoms during his 
period of service.  Indeed, D.K.W. wrote that he served in 
the Army Reserves as a master sergeant in charge of the mess 
hall between 1979 and 2000, several years after the veteran's 
period of active service.  There is no other evidence of 
record that supports the veteran's contention that he was 
placed on separate rations due to a finding of diabetes or 
related symptoms during service.  In addition, the service 
medical records are negative for any notation regarding any 
abnormalities with the veteran's triglycerides.  Moreover, 
there is no evidence to suggest that D.K.W. has the requisite 
medical expertise to offer a competent medical opinion 
regarding the medical causation of the veteran's diabetes.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(lay persons are not competent to offer medical opinions.)  

Furthermore, there is no medical evidence showing that the 
veteran developed diabetes within one year of his discharge 
from service.  The Board observes that a May 2002 statement 
submitted by the veteran suggests that he was not diagnosed 
with diabetes until he became ill in the late 1980s, which is 
notably inconsistent with the testimony offered at the travel 
board hearing.  Moreover, there is no competent medical 
evidence or opinion that links the veteran's diabetes to his 
military service or to the year following his discharge from 
service.  

Although the October 2003 letter written by Dr. M.J. notes 
that the veteran served in Vietnam for four and a half years 
and the veteran's service period does fall within the Vietnam 
era, the evidence does not show nor does the veteran contend 
that he served in Vietnam during his period of military 
service.  As a result, the presumption of service connection 
for his currently diagnosed diabetes mellitus type II as due 
to herbicide exposure is not for application.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2005). 

While the veteran maintains that that his current diabetes is 
related to his military service, the Board again notes that 
where the determinative issue involves medical causation, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The record reflects that the veteran 
does not have the requisite medical expertise to offer a 
competent opinion with respect to medical causation. Without 
competent medical evidence that the veteran's diabetes began 
in service or within a year of his discharge from service, 
there is no basis on which the Board can award service-
connected compensation benefits for his current diabetes.  

Finally, service connection for peripheral neuropathy of the 
upper and lower extremities as secondary to diabetes is also 
not established because diabetes is not a service-connected 
disability.  Furthermore, service connection on a direct 
basis is not warranted because the service medical records 
document no complaints, findings, or treatment of peripheral 
neuropathy.  The June 1970 separation examination report 
notes that the veteran's lower and upper extremities as well 
as his neurologic system were evaluated as normal.  There is 
also no medical evidence or opinion showing a nexus between 
the veteran's currently diagnosed neuropathy and his military 
service.  Consequently, service connection for peripheral 
neuropathy of the upper and lower extremities is not 
warranted.    

The Board finds that the preponderance of the evidence weighs 
against the veteran's claim.  In reaching this conclusion, 
the Board notes that under the provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  As the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right ankle strain, 
claimed as a right ankle fracture, is granted.

Service connection for diabetes mellitus type II is denied.

Service connection for peripheral neuropathy, right and left 
lower extremities, secondary to diabetes mellitus Type II is 
denied.  
REMAND

The veteran contends that his current skin problems, claimed 
as residuals to an allergic reaction, and a left hand 
disorder, claimed as left hand severed nerve to little 
finger, are related to his military service and seeks 
entitlement to service-connected benefits.  

The Board notes that VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).   

In regard to his claimed skin problems, the Board notes that 
the veteran's service medical records show that he had an 
"eruption" on the right side of his face that was diagnosed 
as "probably contact dermatitis" in October 1966, presented 
with complaints of dry skin in May 1967, and complained of a 
rash on his body and dry skin in March 1970.  The VA 
treatment records dated from April 2001 to September 2002 
include current diagnoses of acne keloidalis nuchae and 
pseudofolliculitis barbae; however, no opinion regarding the 
etiology of the veteran's current skin disorders is noted.  
Review of the claims file further reveals that no VA 
examination was conducted with respect to the veteran's claim 
for residuals of an allergic reaction.  Therefore, the Board 
finds that a remand for a dermatological examination and 
medical opinion by a dermatologist addressing whether the 
skin problems noted in service are related to a current skin 
disorder is necessary in order to decide the veteran's claim.  
Id.  

In regard to his claimed left hand disorder, the Board notes 
that the veteran's service medical records show that he 
complained that his hands were numb and blue in January 1967 
and continued to complain of pain and aching in his hands the 
following day.  The apparent impression was noted as "pre 
traumatic chilling."  An October 2003 letter from Dr. M.J. 
reveals that the veteran is currently receiving treatment for 
pain associated with a puncture injury to his left hand that 
severed a nerve to his fifth finger and indicated that such 
pain began in service.  He further explained that the veteran 
lost the tip of his fifth finger due to the injury and that 
his current problem was "chronic and irreversible."  As Dr. 
M.J. refers to a "puncture" injury and the service medical 
records do not relate hand pain to a puncture but do suggest 
a traumatic injury, the Board finds that a remand for an 
examination of the left hand and medical opinion addressing 
whether the complaints of pain associated with the veteran's 
left hand noted in service are related to a current left hand 
disorder is necessary in order to decide the veteran's claim.  
Id.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with a 
VA examination with a dermatologist to 
determine the identity and etiology of 
any skin disorder that may be present.  
All indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished and all findings 
reported in detail.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should state 
whether the veteran's skin disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability of less than 50 percent) 
causally or etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

2.  The veteran should be afforded with 
an appropriate VA examination to 
determine the identity and etiology of 
any left hand disorder that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished and 
all findings reported in detail.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  The examiner 
should state whether the veteran's left 
hand disorder is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) causally or 
etiologically related to any 
symptomatology shown in service or any 
other incident thereof.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


